—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered August 4, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AVz to 9 years, unanimously affirmed.
Defendant’s argument that the court erred in permitting the prosecutor to introduce an uncharged drug sale by defendant’s codefendant and other evidence of drug activity at defendant’s residence is unpreserved and we decline to reach it in the interest of justice (CPL 470.05 [2]). In any event, this evidence was properly admitted as background evidence (see, People v Rivera, 186 AD2d 504, 505).
The court’s Sandoval ruling was an appropriate balancing under the circumstances herein (see, People v Duffy, 185 AD2d 371, 372, lv denied 80 NY2d 929). Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.